Citation Nr: 0122642	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  94-40 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for congenital cervical and 
thoracic scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for dextroscoliosis of the cervical and thoracic 
spine.  The case is now under the original jurisdiction of 
the Oakland, California, RO.  The case was remanded in 
February 1997 for further development.  The requested 
development has been accomplished.

A hearing was held before the RO in September 1994.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1. Sufficient evidence is of record to decide this appeal.

2.  The veteran's dextroscoliosis of the cervical and 
thoracic spine is a congenital defect, and there was no 
superimposed disease or injury in service.


CONCLUSION OF LAW

Dextroscoliosis of the cervical and thoracic spine is a 
congenital defect, and service connection is not warranted.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2001); VAOPGCPREC 82-90; 
38 C.F.R. §§ 3.303(c), 3.304(b), 3.306 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.

The salient features of the new statutory obligations require 
VA to:

? provide application forms and notify the claimant and 
the representative, if any, if his application is 
incomplete, of the information necessary to complete 
the application, 38 U.S.C.A. § 5102 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2));

? provide the claimant and the claimant's representative, 
if any, with notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim, 38 U.S.C.A. § 5103(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(1)); 

? make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, 38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c), (d));

? make every reasonable effort to obtain relevant records 
(including private and service medical records and 
those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, 38 U.S.C.A. 
§ 5103A(b) and (c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c));

? provide a medical examination or obtain a medical 
opinion when such an examination or opinion is 
necessary to make a decision on the claim, meaning that 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) - (i) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but (iii) does not contain sufficient 
medical evidence for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  

The veteran submitted an application for benefits in April 
1993.  It was substantially complete, and there is no issue 
as to this requirement of the new law.  38 U.S.C.A. § 5102 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)(2)).  

In an April 1993 letter, the RO advised the veteran of 
information and evidence needed to substantiate his claim, to 
include information about the time and length of service and 
type of discharge, branch of service, service number, or 
organization unit and any service medical records he might 
have.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).

The RO has obtained the veteran's service medical records and 
has requested his private medical records of which the 
veteran has provided notice.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).

The RO has accorded the veteran several VA examinations in 
order to obtain expert medical evidence relating to his 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA or of the recently-
promulgated regulations implementing VCAA when the claim was 
initially adjudicated, VA's duties have been fulfilled.  The 
regulations recently promulgated do not provide substantive 
rights beyond those provided by the law itself.  Moreover, as 
the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, the Board finds that the veteran is not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  However, 
congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2000).

In this case, the veteran was noted to have dorsal scoliosis 
convex to the right, asymptomatic, greater than 30 degrees, 
on his enlistment examination in January 1991.  Generally, a 
veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects noted at entrance.  See 38 C.F.R. § 3.304(b) (2000).  
The veteran's scoliosis was noted on his entrance 
examination, and the presumption of soundness is rebutted.

In October 1991, the veteran complained of upper back pain of 
three or four months' duration.  On examination, he was 
described as having a sharp upper thoracic right scoliosis 
with muscle spasm.  In November 1991, he complained of 
possible scoliosis of three weeks' duration.  He was referred 
for physical therapy evaluation, and had obvious cervico-
thoracic scoliosis, convex to the right with an obvious rib 
hump and lateralization of the scapula on the right and 
change in orientation of the humero-scapular joint.  In 
January 1992, he complained of upper back pain, and his 
examination was as before.  On follow-up, the veteran 
reported no recent trauma.  Moderate thoracic scoliosis 
convex to the right, greater than 30 degrees, with associated 
large muscle swelling, was noted on examination.

In February 1992, the veteran again reported upper body pain 
of two months' duration, with no trauma.  Symptoms were 
reported to be transient, and increased with prolonged 
standing or walking.  Symptoms decreased with rest.  He was 
asymptomatic on the day of examination.  Scoliosis secondary 
to hemivertebra was diagnosed.  An orthopedic clinic note 
contained an impression of 63 degree curve with hemivertebra 
on x-ray.

Chest x-ray taken in connection with medical evaluation board 
proceedings in July 1992 showed fourth thoracic hemivertebra 
associated with severe upper thoracic spine rotoscoliosis.

A summary of medical evaluation board proceedings dated n 
October 1992 showed severe scoliosis, prior to active duty, 
existed prior to service, aggravated by service.

Service connection may be granted for diseases, but not 
defects, of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted aggravation of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90; 38 C.F.R. §§ 3.303(c), 3.306 (2000).  As congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable regulations, service connection may not 
be granted for them, unless there is a superimposed disease 
or injury during service.  VAOPGCPREC 82-90.

The veteran specifically denied any trauma (i.e., injury) to 
his cervical or thoracic spine while in service, and there is 
no evidence of any superimposed disease or injury.

A June 1993 report of multiple x-rays of the spine taken at 
the VA clinic in Daytona Beach showed a developmental anomaly 
in the upper thoracic spine, resulting in marked 
dextroscoliosis at levels T3, T4 and T5, with secondary 
curvature of the cervical spine.  There was no evidence of 
fracture, dislocation or destructive bone lesion.  Bone 
mineralization was normal.  The examiner's conclusion was of 
a developmental malformation of the lower cervical and upper 
thoracic spine.

On VA examination in May 1996, the examiner described the 
veteran's cervical/thoracic scoliosis as a congenital 
disability.  No gross neurological deficits were noted at the 
time.

A January 1998 report from R. G. Blackman, M.D. indicated 
that the veteran had scoliosis of the spine centered between 
T1 and T6 with a secondary curve above and below, most 
significantly into the cervical spine.  Dr. Blackman 
interpreted x-rays as showing a confluence of T3 and T4, with 
T3 appearing to be a hemivertebra.  Dr. Blackman reported the 
veteran's history of having gone through basic training 
without problems, but having right-sided neck and shoulder 
pain on having to carry heavy packs or doing push-ups.  Dr. 
Blackman further reported that the veteran now had a job 
requiring heavy lifting and heavy work, and that the pain 
would continue as long as he had such a job.

A July 2000 VA examination reflected that the veteran had 
full and painless motion of the shoulders, and normal 
strength in the upper extremities.  A neurological 
examination was normal.  X-rays showed significant scoliosis 
with what appeared to be congenital abnormalities of T2, T3 
and T4, with a malformed (possibly hemi-vertebra) at T3.  The 
examiner's diagnosis was of congenital cervical and thoracic 
scoliosis.  He indicated that this disorder pre-existed 
service, and that it was more likely than not that there was 
some mild aggravation during service.  The examiner noted 
that he reviewed the claims file in detail, however, he also 
mis-reported that the veteran's scoliosis was not discovered 
on his initial examination for service.

The RO sent the claims file and examination report back to 
the same VA examiner for clarification as to whether the 
veteran's scoliosis was a disease or a defect.  The examiner 
reviewed the claims file and examination and reported that 
the scoliosis was a congenital defect.

The preponderance of the evidence is clearly against the 
veteran's claim.  He had a congenital defect on his entry 
into service.  It was noted on his entrance examination.  
There is no lay or medical evidence of a superimposed disease 
or injury to the veteran's thoracic or cervical spine while 
he was in service.  While both the medical evaluation board 
in service and the recent VA examination note mild 
aggravation during service, aggravation is not for 
consideration when the condition in issue is a congenital 
defect, in the absence of superimposed disease or injury.  
Cf. 38 C.F.R. § 3.306 (2000).  The veteran's dextroscoliosis 
is not a disease or injury, and there was no superimposed 
disease or injury, and service connection cannot be granted.  
VAOPGCPREC 82-90.



ORDER

Service connection for dextroscoliosis of the cervical and 
thoracic spine is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

